Citation Nr: 1121206	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for an anxiety disorder.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel











INTRODUCTION

The Veteran had active military service from June 1971 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service connected anxiety disorder has been continually worsening.  During the course of his appeal, the Veteran has been provided with two VA examinations, and has been seen for outpatient psychiatric treatment at VA.  

The Veteran has reported that his anxiety disorder caused difficulty at the Post Office where he worked for more than 35 years; and, as evidence of this impairment, he submitted several personnel documents showing that he had been reprimanded for poor attendance and for other employment violations.

The Veteran reported in his substantive appeal that he had retired from the Postal Service since his most recent VA examination, but he intimated that he was forced to quit.  As such, a copy of the Veteran's personnel records from the Postal Service should therefore be sought.

The Veteran also asserted in his substantive appeal that his service connected anxiety disorder was getting worse every day, and he reported symptoms such as panic attacks and insomnia.

Given the assertion that his service connected psychiatric disability has gotten worse since his VA examination in September 2009, combined with the fact that the Veteran has apparently since stopped working, the Board concludes that a remand is necessary to provide the Veteran with a contemporaneous examination to evaluate the current nature and severity of his service connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2009 to the present.

2.  Contact the U.S. Postal Service and request copies of any personnel records they have for the Veteran.

3.  Then, schedule the Veteran for a VA psychiatric examination to evaluate the current nature and severity of the Veteran's service connected anxiety disorder.  The examiner should be provided with the Veteran's claims file and should fully review it; any opinion should be supported by a complete rationale.  The examiner should specifically address whether, and, if so, to what extent, the Veteran's anxiety disorder impairs his occupational and/or social functioning.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


